Citation Nr: 0501085	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-18 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
crush injury to the left hand.

2.  Entitlement to service connection for residuals of a cold 
injury to the left hand.

3.  Entitlement to service connection for residuals of a cold 
injury to the right foot with loss of half of the toenail.

4.  Entitlement to service connection for residuals of a cold 
injury to the left foot.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  

The veteran participated in several hearings conducted at the 
RO.  A hearing officer conducted one in August 2003, and the 
other was conducted by the undersigned Veterans Law Judge in 
December 2004.  Transcripts of the hearings are associated 
with the claims folder.

In December 2004, the veteran's motion to advance the appeal 
on the Board's docket was granted due to his advanced age.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  Competent medical evidence of a current diagnosis of a 
left hand crush injury is not of record.

2.  There is competent evidence of a nexus between a cold 
injury incurred during service and the current findings of 
cold injury residuals of the left hand.

3.  There is competent evidence of a nexus between a cold 
injury incurred during service and the current findings of 
cold injury residuals of the feet.


CONCLUSIONS OF LAW

1.  A left hand crush injury was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2004).

2.  Service connection is warranted for cold injury residuals 
of the left hand.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2004).

3.  Service connection is warranted for cold injury residuals 
of the feet.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in March 2003 and December 2003, as well as 
by the discussions in the June 2003 and June 2004 statements 
of the case (SOCs) and the October 2003 and June 2004 
supplemental statements of the case (SSOCs).  By means of 
these documents, the veteran was told of the requirements to 
establish service connection, of the reasons for the denial 
of his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran was provided VCAA notices prior 
to the April 2003 and April 2004 denials of his claims.  
Therefore, there are no defects with respect to the timing of 
the VCAA notice requirement.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  An examination was conducted in September 2003, and 
the report is associated with the claims file.  Therefore, 
the Board concludes that no further assistance to the veteran 
is required.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  Certain chronic diseases, including 
Raynaud's disease, will be presumed to have been incurred 
during service, if manifested to a compensable degree within 
the year after service.  38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran asserts that he sustained cold injuries and a 
crush injury to the left hand during his service aboard the 
USS St. George in 1945 when the ship was off of the coast of 
Yokohama, Japan.  He states that he was out on a small boat 
going to a harbor when it sank and he ended up in the water 
for approximately 14 hours.  A friend of his from the ship 
rescued him and he was taken back aboard the ship and treated 
for a fever.  The evidence of record corroborates the 
veteran's account of his cold injuries.

The service records show that he served aboard the USS St. 
George (AV 16) during World War II and that he was in the 
Pacific Theater.  Further, the history of the ship reveals 
that it was located off of the coast of Japan in 1945 at the 
time that the veteran states that he was injured.  The 
service medical records do not reveal any reported treatment 
for complaints related to the hands and feet following the 
incident as described by the veteran.  However, the service 
medical records are consistent with the veteran's account of 
the events as the records do reflect treatment for catarrhal 
fever in November 1945 while serving aboard the USS St. 
George.  The veteran has also submitted a statement from the 
son of a fellow veteran who recounted the events of the 
rescue.  The fellow veteran's son provided information 
concerning his father's service, including the ships that he 
served aboard and his service number.  Collectively, the 
evidence supports the veteran's report that he sustained cold 
injuries to the hands and feet in November 1945.  Thus, the 
Board finds that the veteran's statements are credible.  

The competent medical evidence establishes that the veteran 
suffers from cold injury residuals.  The veteran was afforded 
a VA examination in September 2003 and the veteran submitted 
statements from his private physician.  The VA examiner and 
the veteran's private physician diagnosed cold injury 
residuals of the left hand and feet.  

There is also competent evidence of a nexus between the 
veteran's exposure to cold water and the current findings of 
cold injury residuals.  In the December 2002 statement, the 
veteran's physician reported having treated the veteran for 
25 years.  In both statements, the physician opined that the 
current findings related to the hand and feet are the result 
of a cold injury sustained during service.  The Board finds 
that the physician's opinion is sufficient with regard to a 
nexus.  

Thus, resolving doubt in the veteran's favor as contemplated 
by 38 U.S.C.A. § 5107, service connection for cold injury 
residuals of the left hand and feet is warranted.  As the 
evidence presented demonstrates that the criteria to 
establish a claim of entitlement to service connection for 
cold injury residuals of the left hand and feet have been 
met, the appeal is granted.

As discussed, the veteran's account of his inservice injuries 
has been accepted as true.  However, the competent evidence 
is negative for any findings of residuals associated with a 
crush injury.  X-rays taken for the September 2003 VA 
examination were negative for any findings of fracture or 
dislocation.  Further, the private physician's statements of 
2002 and 2004, are silent with regard to crush injury, but do 
confirm a cold injury of the hand.  In the absence of proof 
of a present disability, a valid claim has not been 
presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Therefore, service connection is not warranted for a crush 
injury of the left hand.


ORDER

Entitlement to service connection for residuals of a crush 
injury to the left hand has not been established, and the 
appeal is denied.

Entitlement to service connection for residuals of a cold 
injury to the left hand has been established, and the appeal 
is granted.

Entitlement to service connection for residuals of a cold 
injury to the right foot has been established, and the appeal 
is granted.  

Entitlement to service connection for residuals of a cold 
injury to the left foot has been established, and the appeal 
is granted.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


